Citation Nr: 0929117	
Decision Date: 08/05/09    Archive Date: 08/14/09

DOCKET NO.  07-07 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement for service connection for 
residuals of right shoulder injury, with secondary lumbar and 
cervical spine conditions.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel

INTRODUCTION

The Veteran had active service from November 1973 to November 
1976.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois which declined to reopen the claim, finding that new 
and material evidence had not been submitted.

The Veteran testified before the undersigned in May 2009 and 
a transcript has been incorporated into the record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

The record as it stands is currently inadequate for the 
purpose of rendering a fully informed decision as to the 
claim of entitlement to service connection for residuals of a 
right shoulder injury.  Where the record before the Board is 
inadequate to render a fully informed decision, a remand to 
the RO is required in order to fulfill its statutory duty to 
assist the Veteran to develop the facts pertinent to the 
claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Review of the evidentiary record reveals that service 
connection for right shoulder injury was denied in a July 
1977 rating decision.  The RO denied the claim because there 
was no disability found on the VA examination.  Notice was 
issued to the Veteran in July 1977; however, the Veteran did 
not express disagreement with the determination or appeal the 
decision.  38 C.F.R. § 20.201 (2008).  Thus, the claim became 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302 
(2008).  

Prior to his current claim, the Veteran's claim seeking 
service connection for residuals of right shoulder injury on 
a secondary basis was not reopened in a rating decision 
issued September 2003, which found the evidence submitted was 
not new and material.  It is noted that a newly presented 
theory of entitlement does not raise a new underlying claim.  
As previously alluded to, in November 2004, the Veteran filed 
a claim seeking to reopen the matter.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
in part that VA's duty to notify a claimant seeking to reopen 
a claim included advising the claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish the entitlement to the underlying 
claim for the benefit sought by the claimant.  It further 
held that VA must, in the context of a claim to reopen, look 
at the bases for the denial in the prior decision and to 
respond with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  

Although the December 2004 VCAA letter associated with the 
claims folder advised the appellant of what evidence is 
necessary to substantiate his claim for service connection 
for right shoulder injury, the letter did not discuss the 
basis for the denial of his previous claims for service 
connection for residuals of right shoulder injury in the 
prior decision, particularly service connection on secondary 
basis.  Thus, the December 2004 letter does not comply with 
the Kent ruling.  The Board also notes that the appellant has 
not been apprised of the applicable law and regulations and 
reasons and bases associated with new and material evidence 
claim.  See 38 C.F.R. § 3.156 (2008).  This is especially 
important because pursuant to Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001), although the RO adjudicated the issue 
on the merits, the Board is required to determine whether new 
and material evidence has been presented when a claim has 
been previously disallowed based upon the same factual basis.  
Thus, corrective notice in this regard is also needed.  See 
also Bernard v. Brown, 4 Vet. App. 384 (1993).

Further, review of the record reveals that the RO requested 
and obtained copies of the veteran's service treatment and 
dental records.   There is no indication in the file that the 
RO requested copies of the Veteran's inpatient/clinical 
records from the hospital at Fort Riley, Kansas, September to 
December 1974, which the Veteran referenced on his 1977 
claim, in subsequent claims, and statements.  The Veteran has 
submitted his permanent change of station (PCS) orders which 
demonstrated his September 1974 transfer via Medevac flight 
from an Army hospital in Germany to the Irwin Army Hospital 
at Fort Riley, Kansas.  The Board notes a May 1977 deferral 
of rating decision on which the RO noted the need for 
inpatient treatment records, yet requested them from June 
1975 onwards, and from the Veteran's final assignment, Fort 
Campbell, Kentucky.

The Board finds that the RO should contact the National 
Personnel Records Center and request a search for the 
Veteran's hospital records at both Fort Riley, Kansas, and 
his Army hospital records in Germany, which he discussed 
during his May 2009 testimony before the Board and which is 
alluded to on those same September 1974 PCS orders.  The VCAA 
specifically provides that in the case of a claim for 
disability compensation, the duty to assist includes 
obtaining the Veteran's service treatment records and, if the 
Veteran has furnished the Secretary information sufficient to 
locate such records, other relevant records pertaining to the 
Veteran's active military, naval, or air service that are 
held or maintained by a governmental entity.  38 U.S.C.A. 
§ 5103A(c) (West 2002).  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran proper VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The VCAA notice should advise 
the Veteran of what evidence and 
information is necessary to reopen the 
claim and VA must notify the claimant of 
the evidence and information that is 
necessary to establish his entitlement to 
the underlying claim, i.e., the element(s) 
required to establish service connection 
that were found insufficient in the last 
final rating decision.  Kent v. Nicholson, 
20 Vet. App. 1 (2006).

2.  The AMC/RO should contact the National 
Personnel Records Center and request a 
search for the Veteran's 
clinical/inpatient/hospital records in 
1974 (through August) in Germany, while 
assigned to the 32nd Signal Battalion, 
Germany, and then at Irwin Army Hospital, 
Fort Riley, Kansas, September 1974 through 
December 1974, showing any treatment for 
any condition, including psychiatric 
records.  Document any negative replies 
and so inform the Veteran.   

3.  After accomplishing any additional 
development deemed appropriate, 
readjudicate the claim of whether new and 
material evidence has been presented to 
reopen a claim of entitlement to service 
connection for residuals of right shoulder 
injury.  If the benefits sought in 
connection with the claim remains denied, 
the Veteran and his representative should 
be provided with an appropriate 
Supplemental Statement of the Case (SSOC) 
and given the opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


